Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The double Patenting rejection is maintained from previous office Action until corrected terminal disclaimer is filed. The application/patent being disclaimed has been improperly identified since the number used to identify the 10383069 being disclaimed is incorrect.  The correct number is 10383062. Hence the terminal disclaimer has been disapproved, Applicant is requested to correct the patent number and resubmit Terminal disclaimer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1-3, 5-7, 9-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al [20070263416], in view of Sekigawa [4509201], Further in view of Lee [20140075224], further in view of Peng et al  [20100175066 ]  

As to claim1, 

Tsai teaches an electronic device comprising: a power management device configured to: 
a System-on-Chip (SoC) configured to: 
receive the power supply voltage from the power supply circuit  [0013: “the performance adjusting apparatus is a south bridge chip for receiving the power supply data output by the load detection circuit via a general-purpose input/output (GPIO) interface ” and 0018: “Moreover, in the embodiment, the working power supply is, for example, the working current or the working voltage. ”- south bridge chip receives power supply voltage from power supply 102 and indication from load detection circuit, south bridge is equivalent to SOC] ; 
 		 provide, in response to the signal, a first operating clock having a first frequency [0037: “If the power supply data falls between the second threshold and the third threshold, the CPU is set to operate at the second threshold frequency (Step 407)”- when the specific power or frequency is supplied it receives a signal to perform the action to supply frequency], and
 provide, in response to the signal, a second operating clock having a second frequency [0037: “If the power supply data falls between the second threshold and the third threshold, the CPU is set to operate at the second threshold frequency (Step 407). If the power supply data falls between the third threshold and the fourth threshold, the CPU is set to operate at the third threshold frequency (Step 409) ”- when the voltage falls to another threshold, frequency changes, and the notification of the falling betting second and threshold has to be provided ] , and 
wherein, the second reference level is lower than the first reference level, and the second frequency is lower than the first frequency [ 0034: “If the above processed data represents that the load current indication signal I101 falls between thresholds 1.about.2, the basic input/output system 303 controls the CPU 304 to operate at the first threshold frequency, for example, the frequency of 1.5 GHz. ” and 0034: “If the above processed data represents that the load current indication signal I101 falls between thresholds 2.about.3, the basic input/output system 303 controls the CPU 304 to operate at the second threshold frequency, for example, the frequency of 1 GHz. ” and 0034: “assume the above processed data represents that the load current indication signal I101 falls between thresholds 3.about.4, the basic input/output system 303 controls the CPU 304 to operate at the third threshold frequency, for example, the frequency of 500 MHz ”- when the current supply voltage falls to another range, the frequency also falls, hence first frequency is higher than second, and second is higher than third]. System has to supply some kind of signal, which is equivalent to alarm, to let power supply system to supply different clock or frequency. However, does not explicitly teach providing alarm signal. 
inhibit circuit 423, upon receiving the AL1 signal, prevents CPU 421 from writing in RAM 422” and “CPU receives both alarm signals AL1 and AL2. ”- cpu is allowed to receive both the alarm signal]; 
  output a first alarm signal to a control signal line, when a level of a power supply voltage varies from a level higher than a first reference level to a level lower than the first reference level [ col. 5: line 41-45: “Voltage monitor 441 constantly monitors the output voltage of power source 45. During any period when the output voltage of source 45 drops below the first limit voltage V.sub.1, voltage monitor 441 outputs the active-low first alarm signal AL1 to control section 42 through output terminal 509. First limit voltage V.sub.1 is set at the minimum value necessary to assure satisfactory operation of transceiver section 41, especially frequency synthesizer 413.”- Wherein power supply 44 is equivalent to PMIC see. Fig. 4   ], and 
output a second alarm signal to the control signal line, when the level of the power supply voltage varies from a level higher than a second reference level to a level lower than the second reference level; and [4509201] teaches   [Col. 5: line 47-52-Voltage monitor 441 outputs the active-low second alarm signal AL2 to power supply control circuit 442 through output terminal 510 during any period when the output voltage of power source 45 drops below the second, or lower, limit voltage V.sub.2. V.sub.2”] 
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Tsai and Sekigawa becasause both are 
But both do not explicitly teach PMIC. 
However, Lee [20140075224]  teaches  PMIC [0007: “a CMU configured to predict an operating state of the central processing unit, to provide operating frequency information to a PMIC based on a predicted operating state of the central processing unit, and to change an operating frequency of the application processor based on the predicted operating state of the central processing unit, the operating frequency information indicating a change of the operating frequency of the application processor corresponding to a frequency of the clock signal. An operating voltage of the application processor supplied by the PMIC is changed based on the operating frequency information. ”] the PMIC is further configured to generate a first reference voltage as the first reference level, and to adjust a level of the first reference voltage based on power management information provided from the SoC. [ 0053: “PMIC 140 to increase operating voltage OP-VOL of application processor 120 to a specific level that supports a desired operating frequency of application processor 120, and then controls clock management unit 122 to increase operating frequency OP-FRQ of application processor 120. ”- generating operating voltage to a specific level is equivalent to generating first threshold 0105: “clock management unit 230 of application processor 200 provides operating frequency information CIS indicating a decrease of the operating frequency of application processor 200 to PMIC 300 (i.e., indicated as CIS-DN). Next, PMIC 300 decreases the operating voltage of application processor 200 (i.e., indicated as VDN), and provides a feedback signal indicating that the operating voltage of application processor 200 is decreased to application processor 200”- PMIC generates the fixed level threshold and when application processor provides the power management information of decreasing frequency and Application processor can be equivalent to SOC] 
 
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Lee with Tsai and Sekigawa because all are directed toward power management. Furthermore, Lee improves upon combination of Tsai and Sekigawa by being able to supply power in response to indication of operating system which can be implied to the combination of Tsai and Sekigawa such that the power can be supplied from PMIC when indication of the change of operating condition is received in order for efficient operation and power saving
But all do not explicitly teach PMIC Outputting alarm signal 
However, Peng et al  [20100175066 ] teaches PMIC Outputting  alarm signal [ 0004: “Current PMICs incorporate a temperature alarm module that monitors the PMIC temperature and sends out interrupts as needed, depending on the temperature and threshold.”  ]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tsai, Sekigawa and Lee because all are directed toward threshold and power management. Furthermore, Peng improves 

As to claim 2, 
Sekigawa teaches the first operating clock is provided during a first period, and the second operating clock is provided during a second period, a duration of the second period being different than a duration of the first period in duration [[“Voltage monitor 441 constantly monitors the output voltage of power source 45. During any period when the output voltage of source 45 drops below the first limit voltage V.sub.1, voltage monitor 441 outputs the active-low first alarm signal AL1 to control section 42 through output terminal 509. First limit voltage V.sub.1 is set at the minimum value necessary to assure satisfactory operation of transceiver section 41, especially frequency synthesizer 413.” And  “Voltage monitor 441 outputs the active-low second alarm signal AL2 to power supply control circuit 442 through output terminal 510 during any period when the output voltage of power source 45 drops below the second, or lower, limit voltage V.sub.2. V.sub.2”- and “Because there are two limit voltages, the CPU is given a period of time (from the time when supply voltage decreases to V.sub.1 until the time when supply voltage further decreases to V.sub.2) during which it can shelter the control information”- two different period of time when the voltage falls first time and the second time.]

As to claim 3,


As to claim 5,
Tsai teaches each of the first alarm signal and the second alarm signal includes digital codes [0037: “the digital signal generated by the logic circuit of the load detection circuit 301. Next, Steps 404, 406 and 408 determine which of the above three threshold level ranges the power supply data falls. If the power supply data falls between the first threshold and the second threshold, the CPU is set to operate at the first threshold frequency (Step 405). ”].  

As to claim 6, 
Tsai teaches the SoC is further configured to generate a first reference voltage having the first reference level, and to generate a second reference voltage having the second corresponding to the first threshold level range and the second threshold level range. The first threshold and the second threshold respectively correspond to the frequency of the performance adjustable circuit. ” and 0018: “The first specific frequency is the operating frequency of the CPU, the operating frequency of the CPU fan and the clock frequency of the clock generating circuit. Moreover, in the embodiment, the working power supply is, for example, the working current or the working voltage. ”].  



As to claim 9,
Lee teaches PMIC further configured to manage input/output of the SoC, in response to the first alarm signal [0089: “clock management unit 122 begins an operation for changing operating frequency OP-FRQ of application processor 120 in response to clock control signal PLC (S810), where clock control signal PLC is generated based on a predicted operating state of central processing unit 126, controls a frequency divider of clock generating unit 124 (S820) and/or a PLL of clock generating unit 124 (S825), and then finishes the operation for changing operating frequency OP-FRQ of application processor 120  ” – based on operating state signal, clock is generated to operate the system.] .  

As to claim 10, 


As to claim 11, 
Tsai teaches the SoC is further configured to: operate with consuming a first magnitude of power in response to the first alarm signal, the first magnitude corresponding to the first reference level, and operate with consuming a second magnitude of power in response to the second alarm signal, the second magnitude corresponding to the second reference level [0037:“ a plurality of threshold level ranges (Step 402) is provided. According to the value of the working power supply, a power supply data is generated (Step 403), for example, in the above embodiment, the digital signal generated by the logic circuit of the load detection circuit 301. Next, Steps 404, 406 and 408 determine which of the above three threshold level ranges the power supply data falls. If the power supply data falls between the first threshold and the second threshold, the CPU is set to operate at the first threshold frequency (Step 405). If the power supply data falls between the second threshold and the third threshold, the CPU is set to operate at the second threshold frequency (Step 407). If the power supply data falls 

As to claim 12, 
Tsai teaches clock generating circuit. See 0034. Both do not explicitly teach clock devider.
However Lee [20140075224]  teaches the SoC comprises a clock divider configured to generate the first operating clock and the second operating clock by dividing a source clock, the source clock being received from outside of the SoC [0098: “Central processing unit 210 operates based on a clock signal CLK output from clock generating unit 220. Clock generating unit 220 generates clock signal CLK. Clock generating unit 220 comprises a frequency divider 222 and a PLL 224. Here, an output signal output from PLL 224 may pass through frequency divider 222 to be clock signal CLK. Thus, a frequency of clock signal CLK is determined such that an output frequency of the output signal output from PLL 224 is divided by frequency divider 222. ”  and 0099: “an output signal output from one of the PLLs passes through the frequency divider to produce clock signal CLK. Thus, a frequency of clock signal CLK is determined such that an output frequency of the output signal output from one of the PLLs is divided by the frequency divider. In addition, the frequency of clock signal CLK corresponds to the operating frequency of application processor 200. ” and 0100: “Clock management unit 230 predicts an operating state of central processing unit 210, provides operating an external PMIC 300, where operating frequency information CIS indicates a change of the operating frequency of application
Processor 200 corresponding to the frequency of clock signal CLK, and then changes the operating frequency of application processor 200 based on the predicted operating state of central processing unit 210.”] It would have been obvious to person of ordinary skill in the art to combine as stated in claim1.

As to claim 13, 
Combination of Tsai, Sekigawa and Lee teach this claim according to the reasoning set forth in claim 1 supraFurthermore, Sekigawa teaches the first operating clock is provided during a first period, and the second operating clock is provided during a second period, the second period being different from the first period in duration [[“Voltage monitor 441 constantly monitors the output voltage of power source 45. During any period when the output voltage of source 45 drops below the first limit voltage V.sub.1, voltage monitor 441 outputs the active-low first alarm signal AL1 to control section 42 through output terminal 509. First limit voltage V.sub.1 is set at the minimum value necessary to assure satisfactory operation of transceiver section 41, especially frequency synthesizer 413.” And  “Voltage monitor 441 outputs the active-low second alarm signal AL2 to power supply control circuit 442 through output terminal 510 during any period when the output voltage of power source 45 drops below the second, or lower, limit voltage V.sub.2. V.sub.2”- and “Because there are two limit voltages, the CPU is given a period of time (from the time when supply voltage decreases to V.sub.1 until the time when supply voltage further decreases to V.sub.2) during which it can shelter the control information”- two different period of time when the voltage falls first time and the second time.] and Lee teaches wherein the SoC is further configured to provide power management information to the PMIC to adjust the first reference level [0053: “PMIC 140 to increase operating voltage OP-VOL of application processor 120 to a specific level that supports a desired operating frequency of application processor 120, and then controls clock management unit 122 to increase operating frequency OP-FRQ of application processor 120. ” 0105: “clock management unit 230 of application processor 200 provides operating frequency information CIS indicating a decrease of the operating frequency of application processor 200 to PMIC 300 (i.e., indicated as CIS-DN). Next, PMIC 300 decreases the operating voltage of application processor 200 (i.e., indicated as VDN), and provides a feedback signal indicating that the operating voltage of application processor 200 is decreased to application processor 200”- when application processor provides the power management information of decreasing frequency  the adjustment is done and Application processor can be equivalent to SOC ]

As to claim 14, 
Tsai teaches the SoC is configured to reduce power con sumed by the SoC in response to the first alarm signal [0037: “If the power supply data falls between the first threshold and the second threshold, the CPU is set to operate at the first threshold frequency (Step 405). If the power supply data falls between the second threshold and the third threshold, the CPU is set to operate at the second threshold frequency (Step 407). If the 

As to claim 15, 
Tsai teaches the SoC is further configured to: generate the first operating clock dividing the source clock based on a first ratio, and generate the second operating clock dividing the source clock based on a second ratio [0038: “the method can set different threshold level ranges according to various types of the processor, so as to achieve an optimal performance and power-saving ratio. ” , 
Lee futher teaches [0098: “Central processing unit 210 operates based on a clock signal CLK output from clock generating unit 220. Clock generating unit 220 generates clock signal CLK. Clock generating unit 220 comprises a frequency divider 222 and a PLL 224. Here, an output signal output from PLL 224 may pass through frequency divider 222 to be clock signal CLK. Thus, a frequency of clock signal CLK is determined such that an output frequency of the output signal output from PLL 224 is divided by frequency divider 222. ”  and 0099: “an output signal output from one of the PLLs passes through the frequency divider to produce clock signal CLK. Thus, a frequency of clock signal CLK is determined such that an output frequency of the output signal output from one of the PLLs is divided by the frequency divider. In addition, the frequency of clock signal CLK corresponds to the operating frequency of application processor 200. ” and 0100: “Clock management unit 230 predicts an operating state of central an external PMIC 300, where operating frequency information CIS indicates a change of the operating frequency of application processor 200 corresponding to the frequency of clock signal CLK, and then changes the operating frequency of application processor 200 based on the predicted operating state of central processing unit 210.”]  It would have been obvious to person of ordinary skill in the art to combine as described in claim 1. 


As to claim 16, 
Tsai teaches the first ratio and the second ratio are associated with power consumed by the SoC [0038: “the method can set different threshold level ranges according to various types of the processor, so as to achieve an optimal performance and power-saving ratio ”] .  


As to claim 18, Tsai teaches the first frequency of the first operating clock is higher than the second frequency of the second operating clock, when the second period is after the first period [0035: “When the load current of the CPU 304 is increased, the load current indication signal I101 is enhanced. Assume the comparison result of the load current indication signal I101 and thresholds 1.about.4 performed by the comparison circuit 3011 is that the load current indication signal I101 falls between thresholds 2.about.3, the CPU 304 is thus processing an arduous program. If the CPU 304 keeps working at the present 
operation of the computer ”- the operating frequency is controlled based on indication, power consumption not based on time period, as claim 17 has opposite condition which is not time period dependent but a power consumption indication dependent. Furthermore, claim does not have support in the parent case for the priority]

As to claim 19, 
Combination of Combination of Tsai, Sekigawa and Lee teach this claim according to the reasoning set forth in claim 1 supra. Tsai Further teaches first and second operating clocks responsive to the first and second alarm digital codes [[0037: “the digital signal generated by the logic circuit of the load detection circuit 301. Next, Steps 404, 406 and 408 determine which of the above three threshold level ranges the power supply data falls. If the power supply data falls between the first threshold and the second threshold, the CPU is set to operate at the first threshold frequency (Step 405). ”]
In addition Lee teaches a current control circuit configured to provide power management information to the PMIC to adjust the first and second reference levels responsive to a predicted or detected power event and to set clock ratios of a clock divider to provide the first and second operating clocks responsive to the first and second alarm [0098: “Central processing unit 210 operates based on a clock signal CLK the frequency divider to produce clock signal CLK. Thus, a frequency of clock signal CLK is determined such that an output frequency of the output signal output from one of the PLLs is divided by the frequency divider. In addition, the frequency of clock signal CLK corresponds to the operating frequency of application processor 200. ” and 0100: “Clock management unit 230 predicts an operating state of central processing unit 210, provides operating frequency information CIS to an external PMIC 300, where operating frequency information CIS indicates a change of the operating frequency of application Processor 200 corresponding to the frequency of clock signal CLK, and then changes the operating frequency of application processor 200 based on the predicted operating state of central processing unit 210.”] It would have been obvious to person of ordinary skill in the art to combine as stated in claim1.


As to claim 20, 
Tsai teaches the SoC is further configured to: operate with a first level of power supply voltage based on the first operating clock, and operate with a second level of power 



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al [20070263416], in view of Sekigawa  [4509201 ]   , Further in view of  Lee [20140075224] , further in view of Chang et al [20070062726]

As to claim 4, 
Combination of Tsai, Sekigawa and Lee teach PMIC generate comparision signal 
However donot explicitly teach removing bounced signal.
However, Chang et al [20070062726] 4. The electronic device of claim 3, wherein the PMIC is further configured to: generate a comparison signal indicating the first comparison result, and generate the first alarm signal by removing a bounced signal portion of the comparison signal [0023: “In the design of ICs, currents flowing through power, ground, and other signal terminals. Unfortunately, false signaling may occur due to power/ground bounces and voltage/current switching noises. Appropriate external circuitry, such as a decoupling capacitor circuitry, may distribute or decouple undesirable bounces in power terminals or signal noises to minimize its unintended effect on circuit operation. The reduction or removal of undesirable power/ground bounces or signal noise also may reduce the electromagnetic interference ("EMI") caused by the IC or the system, which may have effects on other surrounding circuitry or systems]  
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Tsai, Sekigawa and Lee and Chang because all are directed toward power supply. Furthermore, Chang improves upon combination of the Tsai, Sekigawa and Lee such that the unwanted bounced signal can be debouched to provide proper signal value which helps in determining exact power need and supply accordingly to run system in full speed.

Allowable Subject Matter

Claim 8, 17, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, see page 9-15, filed 11/27/2020, with respect to the rejection(s) of claim(s) 1, 13 and 19 under 103 have been fully considered and are persuasive.  Applicant has changed the SOC to PMIC has become broader.  Therefore, 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Vilhauer et al 20130283083 A power management integrated circuit (PMIC) includes comparator circuits operative to monitor a current level on a power supply rail of the SOC. An interrupt management component may create an interrupt when the monitored current level crosses the threshold setting. The interrupt may indicate whether the current level has crossed the threshold setting into or out of excessive current levels. A microcontroller on the SOC coupled with the PMIC via a low latency interrupt channel over a communication interface may receive and interpret the interrupt. The microcontroller may be operative to change an operating point of one or more components on the SOC in response to the interrupt to alleviate an overcurrent situation
Paik [ 20100175066]  teaches 0004: “The SOC further includes a workload estimator circuit configured to monitor instruction codes executed in the processor circuit, to generate an estimate of a workload of the processor circuit based on the monitored instruction codes and to generate a power supply voltage control signal based on the estimate of the workload. The SOC may further include a power management integrated circuit ( PMIC) configured to receive the power supply voltage control signal and to adjust a power supply voltage provided to the SOC in response to the power supply voltage control signal” and 0025: “The control signal CON corresponds to whether the power voltage VDD increases or decreases. Also, the control signal CON corresponds to an amount to increase or decrease the power voltage VDD. The control signal CON may be a control signal having at least one bit or may be a voltage signal having an analogue value ”]


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187